Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 1 of 13 PageID# 358



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
 ___________________________________
                                      )
 JAMES GHAISAR, et al.,               )     Civil Action No. 1:18-cv-01296 (CMH/IDD)
                                      )
       Plaintiffs,                    )
                                      )
       v.                             )
                                      )
 ALEJANDRO AMAYA, et al.,             )
                                      )
       Defendants.                    )
 ___________________________________ )

                   DEFENDANT LUCAS VINYARD’S ANSWER TO THE
                 AMENDED COMPLAINT AND AFFIRMATIVE DEFENSES

        Defendant Lucas Vinyard, through undersigned counsel, hereby answers the Amended

 Complaint.    In response to the specifically numbered paragraphs set forth in the Amended

 Complaint, Defendant responds in like-numbered paragraphs as follows:

        The first paragraph is a general summary of the Amended Complaint that contains

 conclusions of law to which no response is required. To the extent a response is required, the

 allegations are denied.

                                         INTRODUCTION

    1. The first paragraph is a general summary of the allegations that contains conclusions of law

 and meritless characterizations to which no response is required. To the extent a response is

 required, the allegations are denied.

    2. Denied.

    3. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 3.

    4. Admitted that Mr. Ghaisar was pursued by several marked police cruisers at different times,

 including a Park Police cruiser occupied by Officers Vinyard and Amaya.

                                                 1
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 2 of 13 PageID# 359



    5. Denied.

    6. Admitted that Mr. Ghaisar stopped and started again on multiple occasions. Defendant

 denies the remaining allegations in Paragraph 6.

    7. Denied.

    8. Defendant respectfully declines to respond to this allegation in order to preserve his rights

 under the Fifth Amendment to the United States Constitution.1

    9. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 9.

    10. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 10.

    11. Denied.

    12. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 12.

    13. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 13.

    14. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 14.

    15. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 15.

    16. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 16.

    17. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 17.

    18. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 18.

    19. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 19.




        1
          “The Fifth Amendment ‘privilege protects the innocent as well as the guilty.’" Ohio v.
 Reiner, 532 U.S. 17 (2001). The Supreme Court has repeatedly "emphasized that one of the Fifth
 Amendment's basic functions ... is to protect innocent men ... who otherwise might be ensnared by
 ambiguous circumstances." Id. See United States v. Sharp, 920 F.2d 1167, 1170 (4th Cir. 1990)
 (holding that the privilege applies equally to “evidence which an individual reasonably believes
 could be used against him in a criminal prosecution”) (quoting Maness v. Meyers, 419 U.S. 449, 464
 (1975)). “If an answer to a question may tend to be incriminatory, a witness is not deprived of the
 protection of the privilege merely because the witness if subsequently prosecuted could perhaps
 refute any inference of guilt arising from the answer.” Emspak v. United States, 349 U.S. 190, 201
 (1955).
                                                    2
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 3 of 13 PageID# 360



    20. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 20.

    21. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 21.

    22. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 22.

    23. Paragraph 23 is a general summary of the Amended Complaint that contains conclusions of

 law to which no response is required. To the extent a response is required, the allegations are denied.

                                   JURISDICTION AND VENUE

    24. The allegations in Paragraph 24 are jurisdictional in nature and legal conclusions to which

          no response is required. To the extent a response is required, the allegations are denied.

    25. The allegations in Paragraph 25 are jurisdictional in nature and legal conclusions to which

          no response is required. To the extent a response is required, the allegations are denied.

    26. The allegations in Paragraph 26 are jurisdictional in nature and legal conclusions to which

          no response is required. To the extent a response is required, the allegations are denied.

                                          JURY DEMAND

    27. Paragraph 27 is a jury demand to which no response is required.

                                               PARTIES

    28. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 28.

    29. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 29.

    30. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 30.

    31. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 31.

    32. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 32.

    33. Defendant respectfully declines to respond to this allegation in order to preserve his rights

          under the Fifth Amendment to the United States Constitution.

    34. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 34.



                                                   3
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 4 of 13 PageID# 361



                                      [ALLEGED] FACTS

    35. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 35.

    36. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 36.

    37. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 37.

    38. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 38.

    39. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 39.

    40. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 40.

    41. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 41.

    42. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 42.

    43. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 43.

    44. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 44.

    45. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 45.

    46. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 46.

    47. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 47.

    48. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 48.

    49. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 49.

    50. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 50.

    51. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 51.

    52. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 52.

    53. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 53.

    54. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 54.

    55. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 55.




                                                4
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 5 of 13 PageID# 362



    56. Defendant admits that he and Officer Amaya were in one of the several marked police

         cruisers that followed Mr. Ghaisar and lacks sufficient information to admit or deny the

         remaining allegations in Paragraph 56.

    57. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 57.

    58. Admitted.

    59. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 59.

    60. Defendant respectfully declines to respond to this allegation in order to preserve his rights

         under the Fifth Amendment to the United States Constitution.

    61. The allegations in Paragraph 61 are denied as they relate to Defendant and no response is

         required to the extent that Paragraph 61 relates to the conduct of other defendants.

    62. The allegations in Paragraph 62 are denied as they relate to Defendant and no response is

         required to the extent that Paragraph 62 relates to the conduct of other defendants.

    63. Denied.

    64. The first sentence contains conclusions of law to which no response is required. Defendant

         denies the last sentence and lacks sufficient information to admit or deny the remaining

         allegations in Paragraph 64.

    65. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 65.

    66. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 66.

    67. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 67.

    68. Defendant respectfully declines to respond to this allegation in order to preserve his rights

         under the Fifth Amendment to the United States Constitution.

    69. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 69.

    70. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 70.



                                                  5
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 6 of 13 PageID# 363



    71. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 71.

    72. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 72.

    73. Defendant lacks sufficient information to admit or deny the allegations in the first sentence

          of Paragraph 73.

    74. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 74.

    75. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 75.

    76. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 76.

    77. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 77.

    78. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 78.

    79. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 79.

    80. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 80.

    81. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 81.

    82. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 82.

    83. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 83.

    84. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 84.

    85. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 85.

    86. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 86.

    87. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 87.

    88. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 88.

    89. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 89.

    90. Denied.

    91.   Defendant lacks sufficient information to admit or deny the allegations in Paragraph 91.

    92. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 92.



                                                 6
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 7 of 13 PageID# 364



    93. Denied.

    94. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 94.

    95. Defendant respectfully declines to respond to this allegation in order to preserve his rights

         under the Fifth Amendment to the United States Constitution.

    96. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 96.

    97. Defendant respectfully declines to respond to this allegation in order to preserve his rights

         under the Fifth Amendment to the United States Constitution.

    98. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 98.

    99. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 99.

    100. Denied.

    101. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 101.

    102. Denied

    103. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 103.

    104. Denied

    105. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 105.

    106. Denied.

    107. Denied.

    108. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 108.

    109. Paragraph 109 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    110. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 110.

    111. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 111.

    112. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 112.



                                                  7
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 8 of 13 PageID# 365



    113. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 113.

    114. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 114.

    115. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 115.

    116. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 116.

    117. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 117.

    118. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 118.

    119. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 119.

    120. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 120.

    121. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 121.

    122. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 122.

    123. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 123.

    124. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 124.

    125. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 125.

    126. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 126.

    127. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 127.

    128. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 128.

    129. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 129.

    130. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 130.

    131. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 131.

    132. Defendant lacks sufficient information to admit or deny the allegations in Paragraph 132.




                                                8
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 9 of 13 PageID# 366



                                  FIRST CLAIM FOR RELIEF

       Violation of Fourth Amendment rights / 42 U.S.C. § 1983 (Amaya and Vinyard)

    133. The forgoing responses to Paragraphs 1-132 are incorporated herein.

    134. Paragraph 134 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    135. Defendant denies the first sentence of Paragraph 135. The remaining allegations in

         Paragraph 135 contain legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    136. Paragraph 136 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    137. Paragraph 137 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    138. Paragraph 138 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    139. Paragraph 139 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

                                 SECOND CLAIM FOR RELIEF

                                      Against John Does 3-10

    140. The forgoing responses to Paragraphs 1-139 are incorporated herein.

    141. The allegations in Paragraph 141 are not directed to Defendant Vinyard and thus no

         response is required.

    142. The allegations in Paragraph 142 are not direct to Defendant Vinyard and thus no response

         is required.



                                                  9
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 10 of 13 PageID# 367



    143. The allegations in Paragraph 143 are not direct to Defendant Vinyard and thus no response

         is required.

    144. The allegations in Paragraph 144 are not direct to Defendant Vinyard and thus no response

         is required.

                                              DAMAGES

    145. Paragraph 145 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.

    146. Paragraph 146 contains legal conclusions to which no response is required. To the extent

         a response is required, the allegations are denied.



       FURTHER ANSWERING, all allegations not expressly admitted are hereby denied.



                                  AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

       The Amended Complaint fails to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

       The action may be barred by res judicata or collateral estoppel, or not yet have accrued.

                                        THIRD DEFENSE

       Plaintiffs’ claims may be barred by doctrine of laches or the applicable statute of limitations.

                                       FOURTH DEFENSE

       Plaintiffs may have failed to mitigate their damages.

                                        FIFTH DEFENSE

       Defendant’s actions did not violate the Fourth Amendment and were reasonable.



                                                 10
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 11 of 13 PageID# 368



                                         SIXTH DEFENSE

        Defendant denies all allegations of wrongdoing, including but not limited to violations of

 common law, statutory and operational standards, negligence, deliberate indifference, and

 unconstitutional policy or custom. Defendant further denies that Plaintiffs are entitled to any relief

 whatsoever.

                                       SEVENTH DEFENSE

        If Mr. Ghaisar was injured and/or damaged as alleged in the Complaint, such injuries were

 the result of his own intentional, illegal, and/or otherwise wrongful conduct.

                                        EIGHTH DEFENSE

        At all times relevant herein, Defendant acted in good faith and with the reasonable belief

 that his actions were lawful under the circumstances.

                                         NINTH DEFENSE

        Defendant acted in self-defense and defense of others.

                                         TENTH DEFENSE

        Defendant is entitled to qualified immunity for his actions.




                                   DEMAND FOR JURY TRIAL

        Defendant, by and through his counsel, hereby demands a trial by jury on all issues so triable.




                                                  11
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 12 of 13 PageID# 369



        WHEREFORE, Defendant prays that the Court will dismiss the Amended Complaint and

 award him the expense of litigation, costs and interest, and such other relief as the Court deems just

 and proper.

 Dated: June 26, 2019                                  Respectfully submitted,

                                                       LUCAS VINYARD
                                                       By Counsel


                                                       /s/ Stuart Sears
                                                       Stuart A. Sears (VSB #71436)
                                                       SCHERTLER & ONORATO, LLP
                                                       901 New York Avenue, N.W.
                                                       Suite 500
                                                       Washington, D.C. 20001
                                                       Telephone: 202-628-4199
                                                       Facsimile: 202-628-4177
                                                       ssears@schertlerlaw.com




                                                  12
Case 1:18-cv-01296-CMH-IDD Document 41 Filed 06/26/19 Page 13 of 13 PageID# 370




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 26th day of June, 2019, I electronically filed a true copy of the

 foregoing motion with the Clerk of Court using the CM/ECF system, which will send a notification

 of such filing to all parties.


                                                       /s/ Stuart Sears
                                                       Stuart A. Sears (VSB #71436)
                                                       SCHERTLER & ONORATO, LLP
                                                       901 New York Avenue, N.W.
                                                       Suite 500
                                                       Washington, D.C. 20001
                                                       Telephone: 202-628-4199
                                                       Facsimile: 202-628-4177
                                                       ssears@schertlerlaw.com




                                                  13
